DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “J shaped support bar slot” as recited in claim 8 line 3 and claim 14 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites the limitations “products in a merchandiser” in line 1.  It is suggested the limitations be amended to read --products from a merchandiser-- or --products contained in a merchandiser--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,7-9,13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “a number of X drive rods and Y drive rods” in line 5. The limitations as recited are indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitations “allowing” in line 9. It is unclear as to what mechanism initiates the “allowing” process whether the allowing is automated or requires initiation. It is suggested the limitation be amendment to read --releasing-- for improved clarity. Similar issues in claims 9, 13 and 14.

Claims 7 and 8 recites the limitations “wherein the allowing further comprises” in line 1, similar to issues as recited in claim 1.  It is suggested the limitations in line 1 be amended to read --wherein the receiving further comprises--. Appropriate clarification is required.
Claim 9 recites the limitations “a number of X drive rods and Y drive rods” in line 6. The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter because it is not clear as to what specific number of X drive rods and Y drive rods are recited.  Currently, reciting “a number of” is construed to be an infinite combinations of the drive rod may be employed.  Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Igarashi (JP 11272936).

Referring to claim 1.  Igarashi discloses a method of dispensing a number of products in a (from a) merchandiser (1; Figure 1), comprising:
receiving in a product carriage (25) of an X-Y drive device (D1; Figure 2) at a first position (position of 25 adjacent to articles S1, in top portion of merchandiser 1; Figure 1) in an X-Y plane (plane coincident with rail members 22 and 21; Figures 2 and 1) an ambient product (receiving a product S1 from shelf 16) of a first type from one of a plurality of ambient product columns (shelf columns 16; Figure 1) of an ambient compartment (ambient compartment 8 housing shelves 16);
utilizing the product carriage (25) and a number of X drive rods (top and bottom rail rods of 22 supporting member 25) and Y drive rods (left and right rail rods of 21 supporting member ends 22) to transport the ambient product (S1) of the first type to a second position in the X-Y plane (position of 25 adjacent flap 13c, in top mid portion of merchandiser 1; Figure 1), wherein the X-Y plane (plane coincident with rail members 22 and 21) is perpendicular (top portion of 13 parallel to member 6c) to temperature controlled product columns (13a in compartment 7; Figure 1) in a temperature controlled compartment (conditioned compartment 7); and
allowing the ambient product (S1) of the first type to fall out of the product carriage (25 at mid portion of 1) into a temperature controlled product column (13a) of 

Referring to claims 2 and 10.  Igarashi discloses a method of dispensing a number of products in a (from a) merchandiser (1; Figure 1), comprising:
receiving a request (product selected by a user from the vending machine) for a temperature controlled product of the first type (product S1).

Referring to claim 3.  Igarashi discloses a method of dispensing a number of products in a (from a) merchandiser (1; Figure 1), comprising:
dropping the ambient product (S1) of the first type (S1) from the one of a plurality of ambient product columns (16a) of the ambient compartment (8).

Referring to claim 4.  Igarashi discloses a method of dispensing a number of products in a (from a) merchandiser (1; Figure 1), comprising:
opening a dispensing flap (16b; Figure 1) at a bottom of the one of a plurality of ambient product columns (16a) of the ambient compartment (8).

Referring to claim 5.  Igarashi discloses a method of dispensing a number of products in a (from a) merchandiser (1; Figure 1), comprising:
	dispensing a temperature controlled product (product S is dispended to an exterior opening 3a; Figure 4) of the first type from the merchandiser (1).

Referring to claim 6.  Igarashi discloses a method of dispensing a number of products in a (from a) merchandiser (1; Figure 1), comprising:
positioning the product carriage (25) at the first position in an X-Y plane (position of 25 adjacent to articles S1, in top portion of merchandiser 1; Figure 1) under (below 16a) the one of a plurality of ambient product columns (16a) of the ambient compartment (8) associated with the ambient product of the first type (S1).

Referring to claims 7 and 13.  Igarashi discloses a method of dispensing a number of products in a (from a) merchandiser (1; Figure 1), comprising:
	opening a loading flap (13c; Figure 1 and 4b) at a top of the temperature controlled product column (13a) of the temperature controlled compartment (7) associated with temperature controlled products (S1) of the first type.

Referring to claims 8 and 14.  Igarashi discloses a method of dispensing a number of products in a (from a) merchandiser (1; Figure 1), comprising:
	moving one or more product support bars (23; Figure 4a) extending along a length of the product carriage (25) within J shaped support bar slots (interior of the L shaped corner of the rectangular carriage 25 housing article S1; Figure 4A) to allow the ambient product (S1) of the first type to fall through (through the front opening of 25; Figure 4A) the product carriage (25).

Referring to claims 9 and 12.  Igarashi discloses a method of dispensing one or more products from a merchandiser (1; Figure 1), comprising:

receiving in the product carriage (25) an ambient product (S1) of the first type from the ambient product column (16a);
utilizing a number of X drive rods (top and bottom rail rods of 22 supporting member 25) and Y drive rods (left and right rail rods of 21 supporting member ends 22) to transport the ambient product (S1) of the first type in the product carriage (25) to a second position in the X-Y plane (position of 25 adjacent flap 13c, in top mid portion of merchandiser 1; Figure 1), wherein the X-Y plane is perpendicular (top portion of 13 parallel to member 6c) to temperature controlled product columns (13a in compartment 7; Figure 1) in a temperature controlled compartment (conditioned compartment 7); and
allowing the ambient product (S1) of the first type to fall from the product carriage (25 at mid portion of 1) into a temperature controlled product column (13a) of the temperature controlled compartment (7) associated with temperature controlled products (S1) of the first type.

Referring to claim 11.  Igarashi discloses a method of dispensing one or more products from a merchandiser (1; Figure 1), comprising:
opening a dispensing flap (16b) at a bottom (below) of the ambient product column (16a) associated with an ambient product (S1) of the first type; and
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAKESH KUMAR/Primary Examiner, Art Unit 3651